EXHIBIT 10.4.1

VIRGINIA BANKERS ASSOCIATION

MODEL NON-QUALIFIED DEFERRED COMPENSATION PLAN

FOR EXECUTIVES

(As Restated Effective January 1, 2008)

ADOPTION AGREEMENT

If the Employer completing this document has any questions about the adoption of
the Plan, the provisions of the Plan, its representative should contact Bette J.
Albert, C.L.U. at the Virginia Bankers Association Benefits Corporation, 4490
Cox Road, Glen Allen, VA 23060-3341 - telephone number (804) 643-7469 during
business hours.

Each Employer named below hereby adopts the Plan through this Adoption Agreement
(the “Adoption Agreement”), to be effective as of the date(s) specified below,
and elects the following specifications and provides the following information
relating thereto:

In completing this Adoption Agreement, if additional space is required insert
additional sheets.

Adoption Agreement Contents

 

          Page

Option 1

   Employer(s) Adopting Plan Named in Paragraph 1.18 of the Plan    1

Option 2

   General Plan Information    2

Option 3

   Status of Plan and Effective Date(s)    2

Option 4

   Definitions and Other Optional Provisions    3

Option 5

   Employer Contributions and Allocations    8

Option 6

   Vesting    11

Option 7

   Retirement Dates    12

Option 8

   Time and Form of Benefit Payments    13

Option 9

   Hardship Withdrawals    17

Option 10

   Participant Deemed Investment Direction    17

Option 11

   409A Transition Elections    18

 

1.    EMPLOYER(S) ADOPTING PLAN NAMED IN PARAGRAPH 1.18 OF THE PLAN.      (a)   

Name of Plan Sponsor:

C&F Financial Corporation

   (b)   

Plan Sponsor’s telephone Number:

( 804 ) 843-2360

     (c)   

Address of Plan Sponsor :

Post Office Box 391

West Point, VA 23181

  

(d)

 

 

(e)

  

Plan Sponsor’s EIN:

54-1680165

 

Plan Sponsor’s Tax Year End:

12/31

     (f)    Information of Other Participating Employers Adopting the Plan:     
   x    (1)    All Affiliate are automatically Participating Employers in the
Plan except for the following:              

 

             

 

  .      

¨

   (2)    Participating Employer are listed individually on the attachment
captioned List of Participating Employers, which shall be updated as needed from
time to time.  



--------------------------------------------------------------------------------

2.    GENERAL PLAN INFORMATION.    (a)   

Name of Plan:

 

VBA Executive’s Deferred Compensation Plan for C&F Financial Corporation

   (b)    Name, Address and EIN of Plan Administrator(s): [If other than Plan
Sponsor, appointment must be by resolution] 3.    STATUS OF PLAN AND EFFECTIVE
DATE(S).    (a)    Effective Date of Plan: The Effective Date of the Plan is
January 1, 1998.    (b)    Plan Status. The adoption of the Plan through this
Adoption Agreement is:       ¨    (1)    Initial Establishment. The initial
adoption and establishment of the Plan.       x    (2)    Restated Plan. An
amendment and restatement of the Plan (a Restated Plan).             (A)   
Effective Date of this Restatement. The Effective Date of this Restatement of
the Plan is January 1, 2008.             (B)    Prior Plan. The Plan was last
maintained under document dated February 28, 2005 and was known as the VBA
Executive’s Deferred compensation Plan for C&F Financial Corporation.         
   (C)    Transitional or Special Provisions:                ¨    Election NOT
to Grandfather Pre-January 1, 2005 Vested Balances. If this Option is elected,
all Deferral Accounts shall be subject to the rules set forth in the post
December 31, 2004 restatement.                   If the Option is not elected,
the Deferral Accounts attributable to transfers from predecessor plans prior to
December 31, 2004 and contributions that are vested as of December 31, 2004
shall be segregated from the Deferral Accounts attributable to contributions
that are not vested as of December 31, 2004 and to contributions and transfers
made on and after January 1, 2005. The terms of the Plan in effect on and after
January 1, 2005 shall only apply to transfers and contributions that are not
vested as of December 31, 2004 and to contributions and transfers made on and
after January 1, 2005.                [Enter any other transitional or special
provisions relating to any Predecessor Plan Account and the Plan as restated]   
            Effective January 1, 2006, any Employer may, in its discretion,
elect to contribute for all of any of its employees participating in the Plan or
under any contribution feature (i.e., Employer Matching Contributions, Excess
Profit Sharing Employer Non-Elective Contributions and SERP Employer
Non-Elective Contributions), less than the amount otherwise called for under the
other provisions of the Adoption Agreement and/or to make Employer Matching
Contributions at a different rate than otherwise called for under the other
provisions of the Adoption Agreement.

 

- 2 -



--------------------------------------------------------------------------------

¨    (c)    If elected, this Plan is intended to be paired with a qualified cash
or deferred arrangement as described in subparagraph 2.3(d) of the Plan
Document?

     

If Elected – Name of qualified cash or deferred arrangement plan
                                                                                
 

4.    DEFINITIONS AND OTHER OPTIONAL PROVISIONS.    (a)   

Compensation

Paragraph 1.10

   Compensation is used throughout the basic plan document for different
purposes. The following specific rules apply.             (1)    General
Definition. The Compensation definition in paragraph 1.10 of the basic plan
document is modified as follows:             (A)    Salary. Base salary and base
wages subject to the following modifications or limitations:               

 

              

 

              

 

              

 

              

 

              

 

               [Consider whether to fix the date for determining Salary.
Consider whether to revise to exclude reductions for 401(k) and cafeteria plan
contributions. Other revisions may be desired.]             (B)    Discretionary
or Other Bonus. All discretionary or other Bonuses unless otherwise provided:   
           

 

              

 

              

 

              

 

              

 

              

 

               [List excluded bonus or incentive programs. The Plan Sponsor may
elect a Special Deferral Election Period for Performance-Based Compensation. ]
            (2)    Specific Definitions. When used with respect to each type of
contribution under the Plan, Compensation shall include:                (A)  
Employee Deferral Contributions. [Check all that apply]                x  

(a)    Salary.

               x  

(b)    Bonuses.

               (B)   Employer Non-Elective Contributions. [Check all that apply]
               x  

(a)    Salary.

               x  

(b)    Bonuses.

 

- 3 -



--------------------------------------------------------------------------------

               (C)   Employer Matching Contributions. [Check all that apply]   
            x  

(a)    Salary.

               x  

(b)    Bonuses.

   (b)   

Eligible Employee

Paragraph 1.16

   Eligible Employee shall mean only the following:             x    (1)  
Determination by Board – for Employee Deferral Contributions and any and all
Employer Contributions. Any individual who is designated as an Eligible Employee
by resolution of the ¨ Plan Sponsor’s x Employer’s Board of Directors. A copy of
the resolution shall be attached to and incorporated by reference into the Plan.
See Attachment.             x    (2)   Determination by CEO – for Employee
Deferral Contributions. Any individual who is designated in writing as an
Eligible Employee by resolution of the ¨ Plan Sponsor’s x Employer’s Chief
Executive Officer. A copy of the Chief Executive Officer’s designation shall be
attached to and incorporated by reference into the Plan.             ¨    (3)  
Determined by Classification or Grade. Any individual who is classified under
the Employer’s personnel practices and policies as employed in the following
grades or classifications:                 

 

                

 

                

 

                

 

                

 

                 [List executive classification to be included in plan
coverage].             ¨    (4)   Determined by Position or Title. Any
individual who is employed in the following positions with the Employer:      
          

 

                

 

                

 

                

 

                

 

                

 

                 [List the executive positions to be included in plan coverage].
   (c)   

Plan Year

Paragraph 1.23

      In the case of a Restated Plan which prior to the Effective Date of this
Restatement was maintained on the basis of a Plan Year beginning on a date other
than January 1, the Plan Year shall begin on         ,          and ending on
                    ,          with the short Plan Year beginning on
                    ,          and ending on December 31,         . Thereafter,
the Plan Year shall be the 12 month period beginning each January 1.    (d)   

Effective Date of Coverage

Subparagraph 2.1

      The effective date of coverage for an Eligible Employee shall be [Check
one]:             ¨    (1)   Immediately. The first day of the first payroll
period beginning on or after the date the individual became an Eligible
Employee.

 

- 4 -



--------------------------------------------------------------------------------

            ¨    (2)   Monthly. The first day of the first payroll period
beginning on or after the first day of                      [Complete with 1st 2
nd or other] month next following the date the individual became an Eligible
Employee.             ¨    (2)   Semi-Annually. The first day of the Plan Year
or the first day of the seventh month of the Plan Year on or next following the
date the individual became an Eligible Employee.             x    (3)  
Annually. The first day of the Plan Year on or next following the date the
individual became an Eligible Employee.             The Deferred Compensation
Election filed for the Plan Year which contains the effective date of coverage
as of a date other than the first day of a Plan Year shall be effective to defer
only Compensation for services performed in pay periods after the pay period in
which it is filed. Compensation based on a performance period (such as an annual
bonus) is deemed earned ratably throughout the period for which earned. x    (e)
  

Special Election Period for Performance Based Compensation

Subparagraph 2.2(e)

      If this Option is elected, the Plan Sponsor may permit Eligible Employees
to make Deferred Compensation Elections with respect to Performance-Based
Compensation prior to the annual filing deadline established by the
Administrator which deadline shall be no later than six (6) months prior to the
end of the period for which such Bonus is earned, provided such compensation has
not become readily ascertainable or its payment substantially certain as of the
date of the Deferred Compensation Election.             Otherwise, except in the
case of commencement of participation pursuant to any available mid year
election, all Deferred Compensation Elections for all Bonuses must be made prior
to the annual filing deadline established by the Administrator which deadline
shall be no later than the end of the calendar your or, if different and
permitted by the Administrator (as evidenced by the applicable Deferred
Contribution Election form) where the Bonus is earned on the basis of the Plan
Sponsor’s fiscal year, the Plan Sponsor’s fiscal year immediately preceding the
applicable year in which the period to which the Bonus relates commences.      
      In order to be Performance-Based Compensation (i) the Bonus must be earned
over a period of at least twelve (12) months (ii) the Bonus must be based on
pre-established organizational or individual performance criteria for which the
outcome is substantially uncertain at the time of establishment, (iii) such
criteria are established in writing no later than ninety (90) days after the
beginning of the period of service to which the Bonus and performance relate and
(iv) such criteria are not substantially certain to be met at the time
established. See more specific definition in Treas. Reg. 1.409A-1(e). x    (f)
  

Cancellation of Deferred Compensation Election For Disability

Paragraph 2.5

   If this Option is elected, the Plan Sponsor:             ¨    (1)   Mandatory
Cancellation. Will cancel the Deferred Compensation Election of an Eligible
Employee who experiences a Disability as defined in paragraph 2.5.

 

- 5 -



--------------------------------------------------------------------------------

            x    (2)   Optional Cancellation. May permit an Eligible Employee
who experiences a Disability as defined in paragraph 2.5 to cancel is Deferred
Compensation Election.                If the Option is not selected, no
cancellation will be required or permitted upon the occurrence of a Disability.
   (g)    Rules Relating to “Specified Employee” Delay Subparagraph 7.7(c)      
For purposes of applying the 6 month delay required by Section 409A of the Code
in the case of a Participant who is a “ specified employee” (i.e., a “key
employee” of any corporation the stock of which is publicly traded on any
established securities market or otherwise as provided in Section 409A(2)B)(i)
of the Code):             (1)    Specified Employee Identification Date.
Specified employees shall be identified in the following manner: [Check one of
the following and complete, if applicable]                ¨   (A) Established By
Board Action or Other Document of Plan Sponsor. The specified employee
identification date and its effective date shall be established by the Plan
Sponsor though the document set forth below which may be an action of its Board
or other written document that applies to all deferred compensation plans,
programs or agreements of the Plan Sponsor and Affiliates.
________________________________                 

 

                 [Describe document establishing key employee identification
date.]                x   (B) Established Based on Default Dates in Regulations.
The specified employee identification date shall be December 31 and effective
for distributions due to be made during the 12 month period beginning on or
after the following April 1 as provided in Treas. Reg. 1.409A-1(i).            
   ¨   (C) Alternative Identification Date. The specified employee
identification date shall be                      (identification date) and
effective for distributions due to be made during the 12 month period beginning
on or after the following                      [enter date not later than the
first day of the 4th month following the identification date]             The
specified employee identification date must be the same date that applies to all
deferred compensation plans, programs or agreements of the Plan Sponsor and
Affiliates.             (2)    Compensation to be Used for Determining Specified
Employees. Specified employees are “key employees” as defined in Section 416 of
the Code are the 50 highest paid officers (or if less, the greater of 3 or 10%
of employees) with compensation in excess of $145,000 (for 2007) (as adjusted
from time to time), 1% owners with compensation in excess of $150,000 or 5%
owners. The definition of compensation for this purpose shall be determined in
the following manner: [Check one of the following and complete, if applicable]

 

- 6 -



--------------------------------------------------------------------------------

               ¨   (A) Established By Board Action or Other Document of Plan
Sponsor. The compensation used to identify specified employees shall be
established by the Plan Sponsor though the document set forth below which may be
an action of its Board or other written document that applies to all deferred
compensation plans, programs or agreements of the Plan Sponsor and Affiliates.
[Describe document establishing compensation definition.]                x   (B)
Established Based on VBA Plan. The compensation used to identify specified
employees shall be the Total Compensation definition elected under the VBA Plan
               ¨   (C) Alternative Identification Date. The compensation used to
determine specified employees shall be determined in the following
manner ___________________________________                 

 

                 [Describe the document establishing compensation definition or
describe compensation based on an acceptable definition under Section 415 of the
Code.]             (3)    Payment Rules Following Required Delay Period. Upon
the expiration of the required 6 month delay in payment to a key employee:
[Check one of the following:]                x   (A) Catch-Up Missed Payments.
Payments to which a key employee would otherwise have been entitled during the 6
month delay will be accumulated and paid on the first day of the 7th month
following the date of Separation from Service for reasons other than death.   
            ¨   (B) Each Payment Delayed. Each payment to which a key employee
would otherwise have been entitled during the 6 month delay will be delayed for
6 months. x    (h)   

Rules Relating to Final Check of Year

      If this Option is elected, Compensation payable after the last day of the
calendar year solely for services performed during the final payroll period
which contains the last day of the year will be treated as Compensation for
services performed in the taxable year in which the payroll period began.      
      Otherwise, Compensation payable after the last day of the calendar year
solely for services performed during the final payroll period which contains the
last day of the year will be treated as Compensation for services performed in
the subsequent taxable year in which the payment is made.             Any
amendment to this provision relating to the final check of the Participant’s
taxable year may not be effective for 12 months from the date the amendment is
adopted and executed.

 

- 7 -



--------------------------------------------------------------------------------

5.    EMPLOYER CONTRIBUTIONS AND ALLOCATIONS.    (a)   

Employer Contributions

Paragraph 3.4

      The following contributions by the Employer are elected:             ¨   
(1)   None. Employer contributions are not permitted.             x    (2)  
Employer Non-Elective Contribution.                (A)   Amount. Each Employer
shall make an Employer Non-Elective Contribution for each Plan Year in such
amount, if any, which the Employer shall determine.                x  

(i)     Flexible Formula - Such amount, if any, which the Board of Directors of
the Employer shall determine by resolution. - See Attachment.

               ¨  

(ii)    Compensation Formula -         % [Insert percentage] of the Compensation
of all Participants for such Plan Year eligible to receive an allocation of the
Employer Non-Elective Contribution for such Plan Year, plus any additional
amount that the Board of Directors of the Employer shall determine by
resolution.

               ¨  

(iii)  Fixed Amount - $             [Insert amount], plus any additional amount
that the Board of Directors of the Employer shall determine by resolution.

               ¨  

(iv)   Other - __________________________________________

                

           

                

           

                

           

                

           

               (B)   Participants Entitled to Share of Employer Non-Elective
Contribution. The Employer Non-Elective Contribution shall be allocated in
proportion to Compensation as defined in Option 4(a)(2)(B) of the Adoption
Agreement for the Plan Year to the Employer Non-Elective Deferral Account of the
Participants who [Select applicable provisions which shall apply conjunctively
unless otherwise noted]:                ¨  

(i)     Are employed as Eligible Employees for at least                     
[Insert number of months] full calendar months in for such Plan Year.

               ¨  

(ii)    Are Eligible Employees at any time during such Plan Year.

               ¨  

(iii)  Are Eligible Employees on the last day of such Plan Year.

 

- 8 -



--------------------------------------------------------------------------------

            ¨   

(iv)   

  If they died while Eligible Employees or retired on their Disability, Early,
Normal or Delayed Retirement Date while Eligible Employees during such Plan Year
[Check one]:                ¨  

(a)    But only if they are employed as an Eligible Employee for at least
             [Insert number of months] full calendar months in such Plan Year.

               ¨  

(b)    Regardless of the number of months employed during such Plan Year.

            x    (v)   Other - : See Attachment.                 

 

                

 

                

 

                

 

         x    (3)    Employer Matching Contributions.             (A)    Amount.
Each Employer shall make an Employer Matching Contribution for each Plan Year in
an amount, subject to the limitations provided in the Plan, equal to the
following percentage(s) of each Participant’s Deferral Contribution of
Compensation as defined in Option 4(a)(2)(C) of the Adoption Agreement for such
Plan Year [Check one]:             ¨    (i)   Straight Percentage -         %
[Insert percentage] of his Compensation as defined in Option 4(a)(2)(C) of the
Adoption Agreement contributed to the Plan (up to a maximum of         % of such
Compensation).             ¨    (ii)   Contribution Weighted Percentages
-         % [Insert percentage] of the first         % [Insert percentage] of
his Compensation as defined in Option 4(a)(2)(C) of the Adoption Agreement
contributed to the Plan and         % of his Compensation as defined in Option
4(a)(2(C) of the Adoption Agreement contributed to the Plan (up to a maximum
of         % of such Compensation).             x    (iii)   Other - : See
Attachment                 

 

                

 

                

 

                

 

            (B)    Participants Entitled to Share of Employer Matching
Contribution. The Employer Matching Contribution shall be allocated as described
in Option 5(a)(3)(A) of the Adoption Agreement for the Plan Year to the Employer
Matching Deferral Account of the Participants who [Select applicable provisions
which shall apply conjunctively unless otherwise noted]:

 

- 9 -



--------------------------------------------------------------------------------

            ¨    (i)   Are employed as an Eligible Employee for at least [Insert
number of months] full calendar months in for such Plan Year.             ¨   
(ii)   Are Eligible Employees at any time during such Plan Year.             x
   (iii)   Are Eligible Employees on the last day of such Plan Year.            
x    (iv)   If they died while an Eligible Employee or retired on his
Disability, Early, Normal or Delayed Retirement Date while an Eligible Employee
during such Plan Year [Check one]:                ¨  

(a)    But only if they are employed as an Eligible Employee for at least
         [Insert number of months] full calendar months in such Plan Year.

               x  

(b)    Regardless of the number of months employed during such Plan Year.

            ¨    (v)   Other - : _______________________________________      
          

 

                

 

                

 

                

 

                 _____________________

 

- 10 -



--------------------------------------------------------------------------------

6.    VESTING.    (a)   

Vesting Schedule

Subparagraph 6.3(a)

      The following vesting schedule shall apply to the Employer Deferral
Account of all Participants [Check one, and complete where applicable]:         
   x      (1) Employer Non-Elective Deferral Account. The following vesting
schedule shall apply to the Employer Non-Elective Deferral Account [Check one,
and complete where applicable]:                x   (A) Apply Rules Described in
Qualified Plan - For Employer Deferral Account Profit Sharing subaccount. A
Participant is vested in his Employer Non-Elective Deferral Account under the
Plan in the same manner and applying the same rules applicable to employer
profit sharing or other non-matching contributions under the following qualified
retirement plan maintained by the Employer: 401(k) Plan (as defined in the
attachment)                ¨   (B) Always 100% Vested. A Participant shall
always have a non- forfeitable right to one hundred percent (100%) of his
Employer Non-Elective Deferral Account                x   (C) Other Applicable
Rules. A Participant shall be vested in his Employer Non-Elective Deferral
Account in accordance with the following rules: See Attachment for vesting in
Employer Deferral Account SERP subaccount.                  [Describe vesting
provisions, including automatic vesting provisions, applicable schedule and
rules for counting service.]             x      (2) Employer Matching Deferral
Account. The following vesting schedule shall apply to the Employer Matching
Deferral Account [Check one, and complete where applicable]:                x  
(A) Apply Rules Described in Qualified Plan. A Participant is vested in his
Employer Matching Deferral Account under the Plan in the same manner and
applying the same rules applicable to matching contributions made under the
following qualified retirement plan maintained by the Employer: 401(k) Plan (as
defined in the attachment)                ¨   (B) Always 100% Vested. A
Participant shall always have a non- forfeitable right to one hundred percent
(100%) of his Employer Matching Deferral Account                ¨   (C) Other
Applicable Rules. A Participant shall be vested in his Employer Matching
Deferral Account in accordance with the following rules:
_________________________________________                 

 

                

 

                

 

                

 

                 [Describe vesting provisions, including automatic vesting
provisions, applicable schedule and rules for counting service.]

 

- 11 -



--------------------------------------------------------------------------------

7.    RETIREMENT DATES.    (a)   

Normal Retirement Date

Paragraph 6.3

      A Participant’s Normal Retirement Date shall be the day the Participant
reaches age 65.    (b)   

Early Retirement Date

Paragraph 6.3

      [Select and complete applicable provision(s)]             x    (1)   None.
            ¨    (2)   No age requirement.             ¨    (3)   Age
requirement of              years.             ¨    (5)   No service
requirement.             ¨    (6)   Service requirement of              years of
continuous full-time service with the Employer.    (c)   

Disability Retirement Date

Paragraph 6.4

      [Select and complete applicable provision(s)]             x    (1)   No
age requirement.             ¨    (2)   Age requirement of              years.
            x    (3)   No service requirement.             ¨    (4)   Service
requirement of              years of continuous full-time service with the
Employer.

 

- 12 -



--------------------------------------------------------------------------------

8.    TIME AND FORM OF BENEFIT PAYMENTS.    (a)   

Benefit Commencement Date

Paragraphs 1.6, 2.3(b) and 7.1

        The term Benefit Commencement Date shall mean the first day of calendar
quarter coinciding with or next following the designated time or event; provided
however, if the Participant is identified as a “specified employee” of any
corporation the stock of which is publicly traded on any established securities
market or otherwise as provided in Section 409A(2)(B) of the Code as of the date
on which his Separation from Service (for reasons other than death) occurs and
his payment is due based on such Separation form Service (for reasons other than
death), his Benefit Commencement Date shall be delayed as required by Section
409A of the Code and Option 4(g) of the Adoption Agreement.             ¨    (1)
  Selected By Employer. The Employer selects the following time of payment:   
            ¨   (A) Normal Retirement Date. The later of the Participant’s
Normal Retirement Date under the Plan or his Separation from Service (for
reasons other than death).                ¨   (B) Separation from Service. The
Participant’s Separation from Service with the Employer for whatever reason.   
            ¨   (C) Six Months Following Separation from Service. Six months
following the Participant’s Separation from Service with the Employer (for
reasons other than death).             x    (2)   Selected By Participant. The
date selected by the Participant in accordance with the following:            
    

(A)   Participant’s Options. The Participant may elect that his Benefit
Commencement Date be based on [Select Option (vi) if Change of Control will be a
permissible payment event]:

 

- 13 -



--------------------------------------------------------------------------------

                

(i)     The later of his Normal Retirement Date under the Plan or his Separation
from Service (for reasons other than death).

                

(ii)    ¨ His Separation from Service with the Employer (for reasons other than
death), or x Six months following the Participant’s Separation from Service with
the Employer (for reasons other than death). [Select one]

                

(iii)  A date certain stated clearly in his election form which shall be without
regard to when his employment with the Employer ends.

                

(iv)   The later of a date certain or ¨ his Separation from Service (for reasons
other than death), or x Six months following the Participant’s Separation from
Service with the Employer (for reasons other than death). [Select one].

                

(v)    The earlier of a date certain or ¨ his Separation from Service (for
reasons other than death) or x Six months following the Participant’s Separation
from Service with the Employer (for reasons other than death). [Select one].

                

x    (vi)    Change in Control. Upon a Change in Control as defined in Paragraph
1.8 of the Plan.

                

(B)   Timing of Participant Election. The Participant shall elect the Benefit
Commencement Date for the subdivision of his Employee Deferral Account related
to the compensation deferred by a specific Deferred Compensation Election at the
time his Deferred Contribution Election is filed for such deferral. The Timing
of Payment may be changed only in accordance with the rule of Section 409A of
the Code.

 

- 14 -



--------------------------------------------------------------------------------

   (b)   

Form of Payment to Participant

Paragraph 7.2

      The form of benefit payments available to the Participant shall be
determined in accordance with the following rules:             x    (1)  
Selected By Employer. The Employer selects the following form of payment:      
         x   (A) Lump Sum Payment. Deferral Benefits will be paid to the
Participant in the form of a lump sum payment.                ¨   (B) Periodic
Installments. Deferral Benefits will be paid to the Participant in the form of
periodic installment payments made:                 

(i)     Frequency:

                 ¨    (a)    Monthly.                  ¨    (b)    Annually.   
             

(ii)    Duration. Over the following period:

                 ¨    (a)    Five (5) years.                  ¨    (b)    Ten
(10) years.                  ¨    (c)    Fifteen (15) years.                 
¨    (d)    Twenty (20) years.             ¨    (2)   Selected By Participant.
The form of payment to be paid to the Participant shall be selected by the
Participant in accordance with the following:                 

(A)   Participant’s Options. The Participant may elect from among the following
forms of payment [Select options to be available to Participants]:

                

¨    (i)    Lump Sum Payment. Deferral Benefits may be paid to the Participant
only in the form of a lump sum payment.

                

¨    (ii)    Periodic Installments. Deferral Benefits may be paid to the
Participant in the form of periodic installment payments made:

                

(a)    Frequency:

                 ¨    (I)    Monthly.                  ¨    (II)    Annually.   
             

(b)    Duration. Over the following period:

                 ¨    (I)    Five (5) years.

 

- 15 -



--------------------------------------------------------------------------------

                 ¨    (II)     Ten (10) years.                 
¨    (III)    Fifteen (15) years.                  ¨    (IV)    Twenty (20)
years.                (B)   Timing of Participant Election. The Participant
shall elect the form of payment subdivision of his Employee Deferral Account
related to the compensation deferred by a specific Deferred Compensation
Election at the time his Deferred Contribution Election is filed for such
deferral. The Timing of Payment may be changed only in accordance with the rule
of Section 409A of the Code.    (c)   

Form of Payment to Beneficiary

Paragraph 7.2

      The form of benefit payments available to the Beneficiary shall be
determined in accordance with the following rules:             x    (1)  
Selected By Employer. The Employer selects the following form of payment:      
         x   (A) Lump Sum Payment. Deferral Benefits will be paid to the
Beneficiary in the form of a lump sum payment.                ¨   (B) Periodic
Installments. Deferral Benefits will be paid to the Beneficiary in the form of
periodic installment payments made:                 

(i)     Frequency:

                 ¨    (a)    Monthly.                  ¨    (b)    Annually.   
             

(ii)    Duration. Over the following period:

                 ¨    (a)    Five (5) years.                  ¨    (b)    Ten
(10) years.                  ¨    (c)    Fifteen (15) years.                 
¨    (d)    Twenty (20) years.             ¨    (2)   Selected By Participant.
The form of payment to the Beneficiary shall be selected by the Participant in
accordance with the following:                 

(A)   Participant’s Options. The Participant may elect the form of payment to
the Beneficiary from among the following forms of payment [Select options to be
available to Participants]:

                

¨    (i)    Lump Sum Payment. Deferral Benefits may be paid to the Beneficiary
only in the form of a lump sum payment.

 

- 16 -



--------------------------------------------------------------------------------

               ¨  

(ii)    Periodic Installments. Deferral Benefits may be paid to the Beneficiary
in the form of periodic installment payments made:

                

(a)    Frequency:

                 ¨    (I)    Monthly.                  ¨    (II)    Annually.   
             

(b)    Duration. Over the following period:

                 ¨    (I)    Five (5) years.                  ¨    (II)    Ten
(10) years.                  ¨    (III)    Fifteen (15) years.                 
¨    (IV)    Twenty (20) years. 9.   

HARDSHIP WITHDRAWALS.

ARTICLE VIII

   (a)    Availability Generally       A Participant [Check one]:             ¨
   (1)   Not Permitted. May not make a Hardship Withdrawals.             x   
(2)   Permitted. May make a Hardship Withdrawal as defined in for an
Unforseeable Emergency as defined in Paragraph 8.1 of the Plan from the
following accounts [Check one or more]:                  x    (A)    Employee
Deferral Account.                  x    (B)    Employer Matching Deferral
Account.                 

¨    (C)    Employer Non-Elective Deferral Account.

                 ¨    (D)    Predecessor Plan Account. 10.   

PARTICIPANT DEEMED INVESTMENT DIRECTION.

Paragraph 9.4

   (a)    Availability Generally       A Participant [Check one]:             ¨
   (1)   Not Permitted. May not make deemed investment directions.             x
   (2)   Permitted. May make deemed investment directions for the following
accounts (“directable accounts”) [Check one or more]:

 

- 17 -



--------------------------------------------------------------------------------

                 x    (A)    Employee Deferral Account.                 
x    (B)    Employer Matching Deferral Account.                 

x    (C)    Employer Non-Elective Deferral Account.

                 ¨    (D)    Predecessor Plan Account.    (b)    Permissible
Investments       Unless the Plan Sponsor elects a different Option below the
funds available for directed investment under the VBA Plan as adopted by the
Plan Sponsor:             ¨    (1)   VBA Plan Plus Company Stock. In addition to
the funds available under the VBA plan, a Company Stock Fund will also be
available for directed investment.             x    (2)   VBA Plan Without
Company Stock. Regardless of whether a Company Stock Fund is available under the
VBA plan, no Company Stock Fund will be available for directed investment.      
      ¨    (3)   Company Stock Only. In lieu of the funds available under the
VBA Plan, a Company Stock Fund will be the only fund available for directed
investment. 11.   

409A TRANSITION ELECTIONS.

Paragraph 7.4

   (a)    Availability Generally       A Participant [Check one]:             ¨
   (1)   Not Permitted. Shall not be permitted to change Deferred Compensation
Elections made for the Plan Years 2005, 2006 and 2007 except as may otherwise be
permitted in paragraph 7.3.             x    (2)   Permitted. Shall be permitted
to change Deferred Compensation Elections made for Plan Years 2005, 2006 and
2007 prior to December 31, 2007 as follows [Check one]:                 

¨    (A)     A separate change election may be made for each Plan Year.

                

x    (B)    Only one change election may be made which shall to apply to all
three Plan Years.

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Employer, by its duly authorized representatives, has
executed this instrument this 18th day of December, 2007.

 

        C&F Financial Corporation     [Enter Name of Employer]     By  

/s/ Robert L. Bryant

      Its   EVP and Chief Operating Officer [SEAL]       ATTEST:      

 

      Its  

 

          Citizens and Farmers Bank     [Enter Name of Employer]     By  

/s/ Robert L. Bryant

      Its   EVP and Chief Operating Officer [SEAL]       ATTEST:      

 

      Its  

 

          C&F Mortgage Corporation     [Enter Name of Employer]     By  

/s/ Mark A. Fox

      Its   EVP and Chief Operating Officer [SEAL]       ATTEST:      

 

      Its  

 

          C&F Finance Company     [Enter Name of Employer]     By  

/s/ Thomas F. Cherry

      Its   Chief Financial Officer [SEAL]       ATTEST:      

 

      Its  

 

     

 

- 19 -